DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I, drawn to figures 1-2, 6-8; discloses a PTC thermistor comprising two identical square contacting layers, two PTC elements, and a square electrically and  thermally conductive coating larger than the contacting layers; wherein the PTC elements and the coating are sandwiched between the contacting layers; wherein four lateral surfaces and each lateral surface formed from two flat part surfaces which are each relative to one another at a cutting angle deviating from zero, wherein a cross section of the PTC thermistor corresponds to a convex hexagon shape.
Species II, drawn to figures 3-5; discloses a PTC thermistor comprising two identical circular contacting layers, two PTC elements, and a circular electrically and thermally conductive coating larger than the contacting layers; wherein the PTC elements and the coating are sandwiched between the contacting layers; wherein two lateral surfaces formed from two flat part surfaces which are each relative to one another at a cutting angle deviating from zero, wherein a cross section of the PTC thermistor corresponds to a convex hexagon shape.

Species IV, drawn to figures 12-14; discloses a PTC thermistor comprising two identical rectangular contacting layers, two PTC elements, and a rectangular electrically and thermally conductive coating larger than the contacting layers; wherein the PTC elements and the coating are sandwiched between the contacting layers; wherein two lateral surfaces and each lateral surface formed from two flat part surfaces which are each relative to one another at a cutting angle deviating from zero, wherein a cross section of the PTC thermistor corresponds to a convex hexagon shape.
Species V, drawn to figures 15-17; discloses a PTC thermistor comprising two different square contacting layers, two PTC elements, and a square electrically and thermally conductive coating has a same size of the top square contacting layer, wherein the PTC elements and the coating are sandwiched between the contacting layers; wherein the top contacting layer of the contacting layers is smaller than the bottom contacting layer of the contacting layers, and four lateral surfaces and each lateral surface each have a stepped moulding, wherein a cross section of the PTC thermistor corresponds to a convex octagon shape. 


The species are independent or distinct because these six species are directed to six different designs of PTC thermistors, such as Species I including two identical square contacting layers, two PTC elements, and a square electrically and thermally conductive coating larger than the contacting layers; Species II including two identical circular contacting layers, two PTC elements, and a circular electrically and thermally conductive coating larger than the contacting layers; Species III including two identical circular contacting layers, two PTC elements, and a circular electrically and thermally conductive coating smaller than the contacting layers; Species IV including two identical rectangular contacting layers, two PTC elements, and a rectangular electrically and thermally conductive coating larger than the contacting layers; Species V including a top square contacting layer, a bottom square contacting layer laser than the top contacting layer, two PTC elements, and a square electrically and thermally conductive coating has a same size of the top contacting layer; Species VI including two identical square contacting layers, three PTC elements, and two identical square electrically and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the invention require a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRIS Q LIU/           Examiner, Art Unit 3761